TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-00-00698-CR




                                 Dayne John Kline, Appellant

                                                v.

                                 The State of Texas, Appellee



  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT
       NO. 2000-038, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING




PER CURIAM

               This is an appeal from an order revoking community supervision. Sentence was

imposed on August 31, 2000. The deadline for filing a motion for new trial or perfecting appeal

was therefore Ocotber 1. See Tex. R. App. P. 21.4(a), 26.2(a)(1). Both a motion for new trial

and notice of appeal were filed on October 12. No extension of time for filing notice of appeal

was requested. See Tex. R. App. P. 26.3. We lack jurisdiction to dispose of the purported

appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.

1996).
              The appeal is dismissed.



Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: February 15, 2001

Do Not Publish




                                                2